Citation Nr: 0117513	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-23 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated at 30 percent.

2.  Entitlement to an increased rating for peptic ulcer, 
currently evaluated at 10 percent.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel
INTRODUCTION

The veteran had active service from October 4, 1954 to 
October 3, 1957 and from October 10, 1957 to February 6, 
1963.

This appeal arises from the August 2000 rating decision from 
the St. Petersburg, Florida Regional Office (RO) that 
continued the evaluation of the veteran's service connected 
bronchial asthma at 30 percent, continued the evaluation of 
the service connected peptic ulcer at 10 percent, and denied 
the veteran's claim for entitlement to a total disability 
rating based on individual unemployability due to service 
connected disability (TDIU). 


REMAND

In this case, the veteran reported at the March 2000 VA 
examination that he had treatment for the disabilities at 
issue at the Fort Myers, Florida VA Medical Center and by 
private providers in Fort Myers.  Additionally, at the March 
2000 VA examination, the examiner indicated VA treatment 
records had been reviewed.  There are no such records located 
in the claims file.  At the March 2000 examination, it was 
suggested that the private and VA treatment records be 
obtained.  To fully evaluate the veteran's service connected 
bronchial asthma and peptic ulcer, an attempt to obtain these 
records should be made.  

In this regard, the RO's attention is directed to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475,114 Stat. 2096, (the Act) which was signed by the 
President on November 9, 2000.  The Act made several changes 
to Chapter 51 of Title 38, United States Code.  Perhaps most 
significantly, it added a new section 5103A, which defines 
VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim and eliminated from 
section 5107(a) the necessity of submitting a well-grounded 
claim to trigger the duty to assist.  Id. §§ 3(a), 4, at 
2097-98.  With regard to the duty to assist, VA must obtain 
relevant private and VA medical records and provide the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issues.

In addition, the United States Court of Appeals for Veterans 
Claims held in Holland v. Brown, 6 Vet. App. 443 (1994) that 
a claim for a total disability rating based on individual 
unemployability (TDIU) due to a service connected disability 
is "inextricably intertwined" with a rating increase claim 
on the same condition.  Thus, the veteran's TDIU claim must 
be deferred pending the outcome of his increased rating 
claims for bronchial asthma and peptic ulcer.

Further, in this regard, it is noted that requests for 
employment information were sent to two potential employers 
described by the veteran.  One, to Venice Hospital, was 
returned indicated that the veteran could not be identified 
as a patient.  As it appears that the facility was unclear as 
to the purpose of the request, requests for employment 
information should be resubmitted.  The veteran should 
additionally be informed that he should submit evidence 
regarding unemployability.  Specifically, it does not appear 
that the last employer was not contacted.  C. B. Transport 
should be contacted to obtain information concerning the 
appellant's leaving that job in 1996.  Other employers should 
be contacted if the appellant indicates that he left those 
jobs because of service connected disability.

The veteran's attention is directed to the following 
regulation.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all health care 
providers who treated the veteran for 
bronchial asthma and peptic ulcer in 
recent years.  Thereafter, the RO should 
obtain legible copies of all records that 
have not already been obtained, including 
those from the Fort Myers, Florida VAMC 
and any private providers.  The veteran 
should also be requested to complete and 
submit an up-to-date employment 
statement, to include any self-
employment.  The veteran should 
additionally be informed that he should 
submit evidence regarding 
unemployability.  He should also indicate 
any employment that he left as a result 
of service connected disability.  The RO 
should contact the last employer and 
determine the reason for having left.  
The appellant's assistance, and his 
attorney's assistance is to be requested 
as needed.

3.  Following completion of the above 
development, the RO should readjudicate 
the veteran's claim for increased rating 
for bronchial asthma.  If the findings in 
the records obtained vary significantly 
from those from the latest VA examination 
in March 2000, the veteran should be 
scheduled for new VA respiratory 
examination.  It is noted that there is 
no adequate VA examination containing 
gastrointestinal pathology.  At these 
examination(s), the claims file should be 
made available and reviewed by the 
examiner(s) in connection with the 
examination(s).  All indicated special 
tests and studies should be accomplished. 

The examiner at the respiratory 
examination, if conducted, should 
describe the frequency of the veteran's 
asthma attacks, whether there are 
episodes of respiratory failure, 
frequency of use of systemic (oral or 
parenteral) high dose corticosteroids or 
immunosuppressive medications, and 
frequency of treatment for exacerbations.  
Finally, a pulmonary function test should 
be provided and reviewed by the examiner.

The examiner at the gastrointestinal 
examination should indicate whether the 
veteran has ulcers with recurring 
episodes of severe symptoms two or three 
times a year averaging 10 days in 
duration or with continuous 
manifestations; or more severe ulcer, 
with impairment of health manifested by 
anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; or severe ulcer with pain 
only partially relived by standard ulcer 
therapy, periodic vomiting, recurrent 
hematemesis or melena, with 
manifestations of anemia and weight loss 
productive of definite impairment of 
health.  

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his attorney should be furnished a 
Supplemental Statement of the Case.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 3.655 
and include a copy of the notification 
letters in the claims file showing the 
date of the examination and the address 
to which notification was sent.  The SSOC 
should include a discussion of all 
evidence received since the last 
Statement of the Case was issued.  The 
veteran and his attorney should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




